DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This Application claims priority to Application 16273058 as a Continuation-In-Part.  The subject matter of claims 13-15 which incorporated the subject matter of originally filed claim 16, however, are not supported in the aforementioned Application and are, therefore, not afforded the previous filing date(s) of the priority chain.

Response to Amendment
	The Amendment filed 2/28/2022 has been entered.  Claims 1-12 and 16 are cancelled; claims 13-15 remain pending in the Application.  The amendments to the claims have overcome each and every Objection and Prior Art Rejection as previously set forth in the Non-Final Office Action mailed 11/26/2021.  While claim 13 has incorporated previously identified allowable subject matter, as noted in the aforementioned Office Action, a further search has found art by which to reject the current claims.  As such, this action is Non-Final.

Response to Arguments
Applicant’s arguments with respect to claims 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record. 

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (US 20160088989).
Regarding these claims Hyun teaches:
13. A dust collection apparatus comprising: 
a filter (120); 
a filter housing (160) configured to house the filter (clearly seen in Fig 2); and 
an inlet (111; Fig 7) coupled to the filter housing, wherein the inlet is configured to receive a flow of airborne dust drawn by a negative pressure (is capable of; Fig 7), and wherein the inlet comprises a mesh (115) positioned between the filter and the flow of airborne dust to reduce a dust velocity of at least a portion of the airborne dust (is capable of stopping dust which is too large to pass through the holes in the mesh).  
14. The dust collection apparatus of claim 13, wherein the inlet is configured to direct the flow of airborne dust towards an inner portion of the filter housing (is capable of as clearly seen in Fig 7).  
15. The dust collection apparatus of claim 14, wherein each of the filter and the filter housing are substantially cylindrical (clearly seen in Figs), and wherein a positioning of the inlet relative to the filter housing causes the flow of airborne dust to travel around the filter (clearly seen in Fig 7 air travels in a circular motion).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723